        Case 2:09-cr-00602-CDJ Document 1010 Filed 08/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        :
                                                :
       v.                                       :          CRIMINAL NO. 09-602-(12)
                                                :
GREGORY GRAHAM                                  :

                                            ORDER

       AND NOW, this 23rd day of August, 2021, upon consideration of Defendant Gregory

Graham’s Motion for Release (ECF No. 988), the government’s Response in Opposition (ECF

No. 997), and the government’s Supplemental Response in Opposition (ECF No. 1008), and for

the reasons stated in the Court’s accompanying Memorandum, it is hereby ORDERED that Mr.

Graham’s Motion for Release is DENIED without prejudice.

       It is FURTHER ORDERED that Defendant Gregory Graham’s original Motion for

Release (ECF No. 986) is hereby DENIED AS MOOT given his withdrawal of that Motion

upon the filing of his subsequent Motion (see ECF No. 988 at 1).



                                                           BY THE COURT:



                                                           /s/ C. Darnell Jones, II
                                                           C. Darnell Jones, II J.
